DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character #390 in Figure 3.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference character #425 in Paragraph 90, line 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a buffer device, wherein the buffer device is configured for collecting the product material of the first screening device and for dosing and transferring said product material” in claim 17 and “a buffer device, wherein the product material in the buffer device is dosed and transferred” in claim 24. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph 78 states “a powder buffer 301 provides the first screening device 302 via a dosing valve 303 with powder consisting of fine particles with a variety of particles sizes”, and Paragraph 90 states “The particles are directed to and stored in an intermediate buffer 402, and the gas is directed to the automatic cleaning filter 319. The particles from the intermediate buffer 402 are dosed and directed to the first chamber of the second screening device 314 via a dosing valve 403”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 12, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 12, 19 and 21 recite claim limitations presented with the alternative “and/or”. In claim 4, is unclear if the float gas unit could comprise a fan and a float gas inlet simultaneously. In claim 5, it is unclear if the drive gas inlet could be arranged at or near a top side of the first chamber, but not in a side wall of the first chamber, etc. In claim 12, it is unclear how the float gas could be an inert gas but the transport gas could not be an inert gas, etc. In claim 19, it is unclear if a suction apparatus could be arranged in fluid connection to the second chamber of the second and first screening device simultaneously, etc. In claim 21, it is unclear if the drive gas inlet could be arranged at or near a top side of the first chamber, and be arranged substantially opposite to the partition wall simultaneously, etc. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-12 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govoni et al. (EP 0759813).
Regarding claim 1, Govoni et al. (EP 0759813) teaches a screening device for screening powders (Paragraph 0001 lines 1-4), wherein said device comprises: 
a screening space comprising a first chamber (Fig. 2 #11 on the right side of #2) and a second chamber (Fig. 2 #11 on the left side of #2), wherein the first chamber and the second chambers are adjacent (Fig. 2 #11 on right side of #2 adjacent #11 on left side of #2) and have a common partition wall (Fig. 2 #2), and 
a screen (Fig. 4 #22 “metallic net”), wherein the screen forms at least a part of the partition wall (Paragraph 0019 lines 2-3), 
wherein the first chamber (Fig. 2 #11 on the right side of #2) comprises a raw material inlet (Fig. 2 #1, Paragraph 0019 lines 4-5) and a residual particle outlet (Fig. 3 #5 “discharging device”), 
wherein the second chamber (Fig. 2 #11 on the left side of #2) comprises a product material outlet (Fig. 2 #6 “discharge”) and a rotatable blade (Fig. 2 #9), wherein the rotatable blade comprises one or more nozzles (Paragraph 0021 lines 1-2) which are configured for blowing gas against the screen (Paragraph 0021 lines 2-3), 
wherein the screen (Fig. 4 #22 “metallic net”) is placed obliquely or vertically (Paragraph 0019 line 3), and in that the first chamber (Fig. 2 #11 on the right side of #2) further comprises a float gas unit (Fig. 3 #4 “fluidization gas distributor”), wherein the float gas unit is configured for, in use, providing an upwards directed gas flow (Fig. 3 #55, Paragraph 0020 lines 7-14) in a part of the first chamber, and wherein the screening device is configured for, in use, providing a pressure difference (Paragraph 0024 lines 1-2) between the first chamber (Fig. 2 #11 on the right side of #2) and the second chamber (Fig. 2 #11 on the left side of #2) such that the pressure in the second chamber is lower than the pressure in the first chamber (Paragraph 0021 lines 1-3, pressurized cleaning gas fed towards #11 on the right side of #2). 
Regarding claim 2, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the second chamber (Fig. 2 #11 on the left side of #2) or the product material outlet (Fig. 2 #6 “discharge”) are configured for connecting a suction apparatus (Fig. 1 #80) or vacuum pump for, in use, reducing the pressure in the second chamber (Paragraph 0021 lines 5-8). 
Regarding claim 3, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the raw material inlet (Fig. 2 #1) is arranged at or near a top side of the first chamber (Fig. 2 #1 arranged near top side of #110), and wherein the float gas unit (Fig. 2 #4) is arranged at or near a bottom side of the first chamber (Fig. 2 #4 at bottom side of #11 on right side of #2). 
Regarding claim 4, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the float gas unit (Fig. 2 #4) comprises a fan and/or a float gas inlet (Fig. 3 #3). 
Regarding claim 5, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the first chamber (Fig. 2 #11 on the right side of #2) further comprises a drive gas inlet (Fig. 2 #1, Paragraph 0019 lines 4-5), wherein the drive gas inlet is arranged at or near a top side of the first chamber (Fig. 2 #1 arranged near top side of #110), and/or wherein the drive gas inlet is arranged in a side wall of the first chamber (Fig. 2 #1 arranged in a side wall of right side of #11), or wherein the drive gas inlet is arranged substantially opposite to the partition wall or the screen (Fig. 2 #1 arranged opposite #2). 
Regarding claim 6, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the screening device is configured for introducing the raw material into the first chamber together with a transport gas (Paragraph 0019 lines 4-5). 
Regarding claim 7, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the residual particle outlet (Fig. 3 #5 “discharging device”) is arranged at or near a bottom side of the first chamber (Fig. 3 #5 arranged at bottom side of right side of #11). 
Regarding claim 8, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the angle of the screen (Fig. 4 #22 “metallic net”) with respect to a horizontal plane is between the 45 and 90 degrees (Fig. 2 shows screen placed at 90 degree angle to horizontal plane). 
Regarding claim 10, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the product material outlet (Fig. 2 #6 “discharge”) is arranged at or near a bottom side of the second chamber (Fig. 2 #6 arranged at bottom side of left side of #11). 
Regarding claim 11, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the screening device comprises an actuator (Fig. 2 #7) which is configured to rotate the rotatable blade in front of the screen (Paragraph 0021 lines 3-5). 
Regarding claim 12, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the float gas, the gas for the rotatable blade, the drive gas and/or the transport gas are inert gasses (Paragraph 0027 line 4). 
Regarding claim 20, Govoni et al. (EP 0759813) teaches a method for screening powder using a screening device according to claim 1 (see claim 1 above), wherein the method comprising the steps of: 
providing powder (Paragraph 0019 lines 4-5) in the first chamber (Fig. 2 #11 on the right side of #2) via the raw material inlet (Fig. 2 #1), wherein the powder comprises an assembly of particles having a variety of dimensions (Paragraph 0001 line 2-4); 
activating a float gas unit (Fig. 2 #4) in the first chamber (Fig. 2 #11 on the right side of #2) to provide a counter flow (Fig. 3 #55) configured for at least partially suspending or floating at least part of the particles of the powder in the first chamber (Paragraph 0020 lines 7-14); 
blowing gas (Paragraph 0021 lines 1-3) against the screen (Fig. 4 #22) by means of one or more nozzles of the rotating blade (Fig. 2 #9); 
providing a pressure difference (Paragraph 0024 lines 1-2) between the first chamber (Fig. 2 #11 on right side of #2) and the second chamber (Fig. 2 #11 on left side of #2) such that the pressure in the second chamber is lower than the pressure in the first chamber (Paragraph 0021 lines 1-3, pressurized cleaning gas fed towards #11 on the right side of #2); and 
allowing the particle of said powder with dimensions smaller than openings in the screen to pass through the screen into the second chamber (Paragraph 0022 lines 1-5), wherein the particles arriving in a second chamber are part of a product material which exits the second chamber (Paragraph 0020 lines 13-14) via the product material outlet (Fig. 2 #6). 
Regarding claim 21, Govoni et al. (EP 0759813) teaches a method wherein the first chamber (Fig. 2 #11 on the right side of #2) of the screening device further comprises a drive gas inlet (Fig. 2 #1), wherein the drive gas inlet is arranged at or near a top side of the first chamber (Fig. 2 #1 arranged near top side of #110), and/or 
wherein the drive gas inlet (Fig. 2 #1) is arranged in a side wall of the first chamber (Fig. 2 #1 arranged in a side wall of #11 on the right side of #2), or wherein the drive gas inlet (Fig. 2 #1) is arranged substantially opposite to the partition wall or the screen (Fig. 2 #1 arranged opposite #2), 
wherein the method further comprising the step of: 
introducing a drive gas in the first chamber via the drive gas inlet to create or enhance a gas flow (Paragraph 0015 lines 1-4) from the first chamber into the second chamber (Fig. 2 from #11 on right side of #2 to #11 on left side of #2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Govoni et al. (EP 0759813) in view of Nelson et al. (US 4251355). 
Regarding claim 9, Govoni et al. (EP 0759813) lacks teaching a screening device for screening powders wherein the screening device is configured to comprise a vertical axis in the first chamber, wherein the vertical axis crosses the screen at a position in a vertically lower part of the screen, and wherein the vertical axis is spaced apart from the screen at a position in a vertically upper part of the screen.
Nelson et al. (US 4251355) teaches a screening device for screening powders (Col. 1 lines 11-17) wherein the screening device is configured to comprise a vertical axis (Fig. 1 vertical axis along #46) in the first chamber (Fig. 1 #11), wherein the vertical axis crosses the screen (Fig. 1 #20) at a position in a vertically lower part of the screen (Fig. 1 vertical axis along #46 crosses vertically lower part of screen #20), and wherein the vertical axis is spaced apart from the screen at a position in a vertically upper part of the screen (Fig. 1 vertical axis along #46 is spaced apart from vertically upper part of screen #20). Nelson et al. explains that the vertical axis of the first chamber crosses the screen at a position in a vertically lower part of the screen such that any particles which fail to maintain movement with the gas flow, instead fall along the inclined screen due to the effects of gravity (Col. 3 lines 49-59), such that the angle of the screen assists in the screening of powders. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a vertical axis in the first chamber, wherein the vertical axis crosses the screen at a position in a vertically lower part of the screen, and is spaced away from the screen at a position in a vertically upper part of the screen as taught by Nelson et al. (US 4251355), such that the position of the screen assists the movement of powders in the screening device. 
Claims 15-16, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Govoni et al. (EP 0759813).
Regarding claim 15, Govoni et al. (EP 0759813) teaches an assembly for screening powder, wherein said assembly comprising a first screening device according to claim 1 (See claim 1 above), and a second screening device according to claim 1 (Paragraph 0025 lines 3-4), wherein the assembly further comprises a connection between the raw material inlet of the second screening device and the product material outlet (Fig. 2 #6) of the first screening device (Paragraph 0025 lines 3-4). 
While Govoni et al. does not show the details of more than one screening device used in series, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that in order to classify particles according to different cut-off values, the product material outlet of a first screening device would direct material to an inlet of a following screening device, wherein the following screening device is identical to the first screening device but utilizes a different cut-off value. 
Regarding claim 16, Govoni et al. (EP 0759813) teaches an assembly wherein the first chamber (Fig. 2 #11 on the right side of #2) of the first screening device (Fig. 1 #30) and first chamber (Fig. 2 #11 on the right side of #2) of the second screening device (Paragraph 0025 lines 3-4, duplicate of Fig. 1 #30 in series) both comprise a drive gas inlet (Fig. 2 #1). 
Regarding claim 19, Govoni et al. (EP 0759813) teaches an assembly further comprises a suction apparatus or vacuum pump (Fig. 1 #80) which is arranged in fluid connection to the second chamber (Fig. 2 #11 on left side of #2) of the second and/or the first screening device (Fig. 1 #30). 
Regarding claim 23, Govoni et al. (EP 0759813) teaches a method for screening powder using an assembly according to claim 15 (See claim 15 above), wherein the method comprising the steps of: 
providing powder (Paragraph 0019 lines 4-5) in the first chamber (Fig. 2 #11 on the right side of #2) via the raw material inlet (Fig. 2 #1), wherein the powder comprises an assembly of particles having a variety of dimensions (Paragraph 0001 lines 2-4); 
activating a float gas unit (Fig. 2 #4) in the first chamber (Fig. 2 #11 on the right side of #2) to provide a counter flow (Fig. 3 #55) configured for at least partially suspending or floating at least part of the particles of the powder in the first chamber (Paragraph 0020 lines 7-14); 
blowing gas (Paragraph 0021 lines 1-3) against the screen (Fig. 4 #22) by means of one or more nozzles of the rotating blade (Fig. 2 #9); 
providing a pressure difference (Paragraph 0024 lines 1-2) between the first chamber (Fig. 2 #11 on right side of #2) and the second chamber (Fig. 2 #11 on left side of #2) such that the pressure in the second chamber is lower than the pressure in the first chamber (Paragraph 0021 lines 1-3, pressurized cleaning gas fed towards #11 on the right side of #2); and 
allowing the particle of said powder with dimensions smaller than openings in the screen to pass through the screen into the second chamber (Paragraph 0022 lines 1-5), wherein the particles arriving in a second chamber are part of a product material which exits the second chamber (Paragraph 0020 lines 13-14) via the product material outlet (Fig. 2 #6), wherein the product material of the first screening device of the assembly is at least partially lead into the raw material inlet of the second screening device of the assembly (Paragraph 0025 lines 3-4). 
Claims 13-14, 17-18, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Govoni et al. (EP 0759813) in view of Furukawa (US 4461702). 
 Regarding claim 13, Govoni et al. (EP 0759813) teaches a screening device for screening powders further comprising a separator unit (Fig. 1 #70) which is attached to the product material outlet (Fig. 2 #6), wherein the separator unit is configured for substantially separating screened particles from a gas stream (Paragraph 0021 lines 5-8). 
Govoni et al. lacks teaching a separator unit which is a cyclone unit. 
Furukawa (US 4461702) teaches a screening device for screening powders (Col. 1 lines 6-7) comprising a cyclone unit (Fig. 5 ‘B’) which is attached to the product material outlet (Fig. 5 #10 “outlet port”), and which is configured for substantially separating screened particles from a gas stream (Col. 5 lines 48-53). Furukawa states that the cyclone unit separates fine particles from a gas flow (Col. 5 lines 48-53). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a separator unit which is a cyclone unit as taught by Furukawa (US 4461702) in order to provide a separation which is effective for separating fine particles. 
Regarding claim 14, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the separator unit comprises: 
a chamber for separating the screened particles and the gas stream (Fig. 1 chamber of #70), 
an inlet in fluid connection with the product material outlet (Fig. 1 shows flow of material from #6 into #70), 
a gas outlet for the gas stream (Fig. 1 shows flow of gas stream towards #80), and 
a separator material outlet (Fig. 1#75, Paragraph 0021 lines 5-7). 
As stated previously, Govoni et al. lacks teaching a separator unit which is a cyclone unit. 
Furukawa (US 4461702) teaches a screening device for screening powders (Col. 1 lines 6-7) comprising a cyclone unit (Fig. 5 ‘B’) comprising a chamber for separating the screened particles and the gas stream (Fig. 5 chamber of ‘B’), a gas outlet for the gas stream (Fig. 5 outlet of ‘B’ leading towards ‘C’), and a cyclone material outlet (Fig. 5 #40). Furukawa states that the cyclone unit separates fine particles from a gas flow (Col. 5 lines 48-53). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a separator unit which is a cyclone unit as taught by Furukawa (US 4461702) in order to provide a separation which is effective for separating fine particles. 
Regarding claim 17, Govoni et al. (EP 0759813) lacks teaching an assembly wherein the connection between the product material outlet of the first screening device and the raw material inlet of the second screening device comprises a buffer device, wherein the buffer device is configured for collecting the product material of the first screening device and for dosing and transferring said product material to the second screening device.
Furukawa (US 4461702) teaches an assembly for screening powders (Col. 1 lines 6-7) wherein after the product outlet (Fig. 5 #10) of the first screening device, there is a buffer device (Fig. 5 #40 “rotary valve”), wherein the buffer device is configured for collecting the product material of the first screening device and for dosing and transferring said product material (Col. 5 lines 48-53). Additionally, prior to the raw material inlet (Fig. 5 #9) of the first screening device, Furukawa teaches a buffer device (Fig. 5 #38 “rotary valve”) configured for dosing and transferring material to the screening device (Col. 5 lines 40-42). Furukawa states that the buffer devices are used to control the amount of material traveling to or from a device (Col. 5 lines 40-53). Therefore, considering a first and second screening device in series, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a buffer device between the product material outlet of the first screening device and the raw material inlet of the second screening device as taught by Furukawa (US 4461702) in order to control the amount of material traveling from the first screening device and into the second screening device, thus providing a higher degree of control over the assembly. 
Regarding claim 18, Govoni et al. (EP 0759813) teaches an assembly further comprising a separator unit (Fig. 2 #70) which is attached to the product material outlet (Fig. 2 #6), wherein the separator unit is configured for substantially separating screened particles from a gas stream (Paragraph 0021 lines 5-8), wherein the separator unit is arranged after the first screening device (Fig. 1 #70 after #30). 
Govoni et al. lacks teaching a separator unit which is a cyclone unit, wherein the cyclone unit is arranged between the first screening device and the buffer unit. 
Furukawa (US 4461702) teaches a screening device for screening powders (Col. 1 lines 6-7) comprising a cyclone unit (Fig. 5 ‘B’) which is attached to the product material outlet (Fig. 5 #10 “outlet port”), and which is configured for substantially separating screened particles from a gas stream (Col. 5 lines 48-53), wherein the cyclone unit is arranged between the first screening device (Fig. 5 ‘B’ after ‘C’) and the buffer device (Fig. 5 #40 after ‘B’). Furukawa states that the cyclone unit separates fine particles from a gas flow (Col. 5 lines 48-53). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a separator unit which is a cyclone unit, wherein the cyclone unit is arranged between the first screening device and the buffer device as taught by Furukawa (US 4461702) in order to provide a separation which is effective for separating fine particles. 
Regarding claim 22, Govoni et al. (EP 0759813) teaches a method wherein the screening device further comprising a separator unit (Fig. 1 #70) which is attached to the product material outlet (Fig. 1 #6), wherein the separator unit is configured for substantially separating screened particles from a gas stream (Paragraph 0021 lines 5-8), wherein the method further comprising the step of: 
separating the product material (Fig. 1 #75) from the gas stream (Fig. 1 #80) using a separator unit (Fig. 1 #70), wherein the product material leaves the separator unit substantially via the separator material outlet (Paragraph 0021 line 6), while the gas stream leaves the separator unit via the gas outlet (Paragraph 0021 lines 7-8). 
Govoni et al. lacks teaching a separator unit which is a cyclone unit. 
Furukawa (US 4461702) teaches a method for screening powders (Col. 1 lines 6-7) comprising a cyclone unit (Fig. 5 ‘B’) which is attached to the product material outlet (Fig. 5 #10 “outlet port”), and which is configured for substantially separating screened particles from a gas stream (Col. 5 lines 48-53), wherein the product material leaves the cyclone unit substantially via the cyclone material outlet (Fig. 5 #40), while the gas stream leaves the cyclone unit via the gas outlet (Fig. 5 outlet of ‘B’ directed towards ‘C’). Furukawa states that the cyclone unit separates fine particles from a gas flow (Col. 5 lines 48-53). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a separator unit which is a cyclone unit as taught by Furukawa (US 4461702) in order to provide a separation which is effective for separating fine particles
Regarding claim 24, Govoni et al. (EP 0759813) lacks teaching a method wherein the product material of the first screening device is at least partially collected in a buffer device, wherein the product material in the buffer device is dosed and transferred to the raw material inlet of the second screening device.
Furukawa (US 4461702) teaches a method for screening powders (Col. 1 lines 6-7) wherein after the product outlet (Fig. 5 #10) of the first screening device, there is a buffer device (Fig. 5 #40 “rotary valve”), wherein the buffer device is configured for at least partially collecting the product material of the first screening device and for dosing and transferring said product material (Col. 5 lines 48-53). Additionally, prior to the raw material inlet (Fig. 5 #9) of the screening device, Furukawa teaches a buffer device (Fig. 5 #38 “rotary valve”) configured for dosing and transferring material to the screening device (Col. 5 lines 40-42). Furukawa states that the buffer devices are used to control the amount of material traveling to or from a device (Col. 5 lines 40-53). 
Therefore, considering a first and second screening device in series, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a method wherein the product material of the first screening device is at least partially collected in a buffer device, wherein the product material in the buffer device is dosed and transferred to the raw material inlet of the second screening device as taught by Furukawa (US 4461702) in order to control the amount of material traveling from the first screening device and into the second screening device, thus providing a higher degree of control over the system. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                             

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653